Blandford, Justice.
The question in this case is, whether a justice of the* peace is disqualified from presiding in a case where one of the parties to the case married a cousin of the wife: of the justice, the party and the justice not being otherwise related. It is insisted on the part of the defendant, in error that the justice and the plaintiff in error are related within the fourth degree of affinity, under §205 of' the code, although it is admitted that they are not related within any degree of consanguinity.
1. A husband is related by affinity to the blood relations of his wife, and the wife by affinity to the blood relations of her husband, but not otherwise by affinity.. Thus, two persons who are not otherwise related may-marry two sisters, and these persons would not be related by affinity to each other; as was held by the court *146in the case of Deupree v. Deupree, 45 Ga. 414. In the present case the justice was not related in any respect to the party, and hence was competent to preside in the case. The party having married a cousin of the justice’s wife was not thereby brought within any of the degrees of consanguinity or affinity. Had the party married the justice’s cousin or the justice married the party’s cousin, he would have been disqualified. Nothing of that kind was done in this case. The two women, the wife of the party and the wife of the justice, were related by consanguinity, but this did not render either the justice or the party related in any degree whatever, they 'being merely the 'husbands of these cousins. The husband of the cousin^ who was a party in this case, was related to the wife of the justice by affinity, but not to the justice ; and while the justice may have been related by affinity to the wife of the party, he was not related by affinity to the party himself.
The court below sustained the certiorari upon the ground that the justice was disqualified from presiding in this case. In this he committed manifest error.
2. Another ground taken in the petition for certiorari was that the jury rendered a verdict in favor of the defendant for a certain sum of money, which was the sum claimed by the plaintiff of the defendant, and when that verdict was returned, this mistake was immediately discovered and the attention of the jury called to it, and they retired and corrected it, and instead of rendering a verdict for the defendant, they rendered it as they should have done — for the plaintiff.

Judgment reversed.